Citation Nr: 1534504	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.   09-34 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits for the
cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant-widow and her daughter


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military service from November 1956 to July 1980.  He died on May [redacted], 2005.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, but the RO in Atlanta, Georgia, certified this appeal to the Board for appellate review.  The appellant-widow and her daughter testified in support of this appeal during a videoconference hearing before the undersigned Veterans Law Judge in July 2014.  This claim was previously before the Board in October 2014, at which time it was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant-widow asserts, inter alia, that the Veteran developed cancers, including of the lung, (listed as the cause of death on his death certificate), secondary to his exposure to chemicals while serving in the military.  Allegedly, that exposure occurred while going on missions to Vietnam, Cambodia, Thailand, and Laos (no written orders in 1964 as it was prior to the big build up and there was no administrative set-up in place) and serving on Johnston Island.  It is alleged that on one occasion, he purportedly had chemicals spilled on him necessitating treatment.  

While various aspects of the appellants claim have been fully developed, further assistance is required in developing evidence pertinent to her assertion that the Veteran was exposed to chemicals, (to include Agent Orange) while on missions in Thailand.

According to the Veteran's certificate of death, the immediate cause of his death in May 2005 was metastatic non-small cell lung cancer.  The death certificate records an approximate interval between onset and death as 3 months with no other significant conditions contributing to his death.  It was noted on the death certificate that the Veteran had an operation for pericardial window performed on May 19, 2005 [less than 2 months prior to his death].

At the time of his death, he had established service connection for right shoulder tendinitis, left shoulder tendinitis, anxiety neurosis, lumbar spine degenerative disc disease, hypertension, postoperative bilateral inguinal hernias, benign cyst of the left testicle, and right testicle epididymis.  For accrued purposes, service connection for atherosclerotic heart disease, status post angioplasty associated with hypertension was granted by a December 2005 rating decision (subsequent to death).

Under governing law and regulation (38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e) if a Veteran is shown to have been exposed to herbicides/Agent Orange in service, lung cancer may be presumed to be service connected.  Under 38 C.F.R. § 3.307(a)(6), the presumption of exposure to Agent Orange in service applies only to Veterans who served in Vietnam.  The Veteran is not shown to have served in Vietnam; he served in Thailand. 

VA's Compensation and Pension (C&P) Service, however, has developed specific procedures to determine whether a Veteran was exposed to herbicides in locations other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea (to specifically include Thailand).  C&P Services has determined that special consideration of herbicide exposure on a factual or facts-found basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases when a Veteran with service in Thailand during the Vietnam Era claims a disability based on herbicide exposure.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C (M21-1); see also C&P Bulletin May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense (DoD) document titled 'Project CHECO Southeast Asia Report: Base Defense in Thailand.  Such claimants must have served with the U.S. Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang, and as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence between February 28, 1961 and May 7, 1975.

The Veteran's SPRs show that his military occupational specialty (MOS) was electrical power production specialist (54350) while he served in Ubon, Thailand.  The evidence shows that he served with the 332 AB Squad, Ubon AFB, Thailand from 1964 to 1965, which was during the Vietnam War Era.  Moreover, the Veteran's STRs note significant job and home-related toxic exposure to various chemicals, including ozone, carbon monoxide, carbon tetrachloride, chlorobromomethane, trichloroethane, insecticides and herbicides; and his health began to decline in the 1970's.  The appellant-widow has essentially asserted the Veteran was stationed at Ubon, Thailand [a Royal Thai Air Force Base], so covered by the presumption of exposure to Agent Orange, and, moreover, that he eventually died from one of the diseases presumptively associated with Agent Orange exposure.

VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the C&P Service with a request for review of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  See VBA Fast Letter 09-20 (May 6, 2009).  M21-1 also specifies when herbicide exposure may be conceded where a Veteran served in Thailand during the Vietnam era. 

It does not appear that the evidentiary development procedures required when there is an allegation of exposure to Agent Orange in a location such as Thailand have been followed.  The United States Court of Appeals for Veterans Claims has consistently held that evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (the Board failed to comply with the duty-to-assist requirement when it failed to remand the case for compliance with the evidentiary development called for by M21-1). 

As the allegation of herbicide exposure in Thailand cannot be resolved based on the current record, further development of pertinent evidence is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue the appellant a copy of the C&P Service's "Memorandum for the Record" on herbicide use in Thailand during the Vietnam Era, and place a copy in the record.
 
2.  The AOJ should then contact the C&P Service with a request for a review of the inventory of herbicide operations maintained by the DOD to determine whether herbicides were used or tested as alleged.  

3.  If the exposure is not verified by the request to C&P, verification should be sought from JSRRC.  The AOJ should (pursuant to VA's Adjudication Procedure Manual, M21-1 with respect to Veterans who served in Thailand during the Vietnam era) forward a list of the Veteran's service dates and duty locations as well as the appellant's contentions regarding the nature of the Veteran's exposure to herbicides in service to JSRRC and request verification of his exposure to herbicides.  

4.  The AOJ should then readjudicate the claim of entitlement to DIC benefits for the cause of the Veteran's death, to specifically encompass the allegation of herbicide exposure in Thailand.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




